Citation Nr: 9901738	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-31 948	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1995 rating determination by the Philadelphia, 
Pennsylvania Regional Office (RO).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its January 1997 remand.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Veterans Appeals held that a surviving spouse may be 
entitled, pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. 
§ 3.22, to receive compensation and indemnity compensation 
benefits as if the veterans death were service connected by 
demonstrating that the deceased veteran would hypothetically 
have been entitled to receive 100 percent disability 
compensation based on service-connected disability at the 
time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  This 
issue has not previously been considered by the RO and is not 
inextricably intertwined with the matter on appeal.  
Accordingly, it is referred to the RO for appropriate action.




FINDINGS OF FACT

1. According to the death certificate, the veteran died on 
March [redacted], 1995, at the age of 46, as a result of cardiac 
arrhythmia.  

2.  At the time of the veterans death, a 50 percent 
evaluation was in effect for post traumatic stress disorder 
(PTSD).

3.  Heart disease was not shown during active service, on the 
service separation examination, or during the initial post-
service year.

4.  A service-connected disability is not shown to have 
caused or contributed substantially or materially to the 
veteran's death.


CONCLUSION OF LAW

A disability that was incurred in or aggravated by active 
military service did not cause or contribute substantially or 
materially to the veterans death.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The death certificate discloses that the 
veteran died in March 1995 from cardiac arrhythmia.  At the 
time of death service connection was in effect for PTSD, 
evaluated as 50 percent disabling.  An autopsy reports 
provisional diagnoses included hypertensive heart disease, 
cardiomegaly and pulmonary congestion.

Service medical records are negative for complaints, findings 
or treatment for symptoms of a cardiovascular disorder.  At 
his separation exam in April 1969, the veterans blood 
pressure reading was 120/70 and examination of the 
cardiovascular system was normal.  There was no diagnosis of 
hypertension or other cardiovascular disease.

At her personal hearing in August 1995 the appellant 
testified that the veteran was prone to anger and violent 
outbursts and that he was on medication to control them.  She 
also testified that the coroner, T.J. Rosko, M.D. indicated 
to her that after reading reports concerning the level of 
stress the veteran was under he concluded it was more than 
the veterans body could endure and his heart just 
stopped.  She also testified that during his lifetime the 
veteran had no complaints of heart trouble and did not have 
high blood pressure.  

Also of record are treatment reports from the veterans 
psychologist, N.C. Winter, Ph.D. which show the veteran was 
last evaluated in March 1995 several days prior to his death.  
It was noted that during the last two and a half years the 
veteran had been medicated by his neurologist to help him 
deal with his rage and depression.  Hospitalization was also 
discussed as his emotional condition continued to 
deteriorate.  There was no indication of cardiovascular 
complaints or findings.

Private treatment records from neurologist, P. Mueller, M.D. 
dated from April 1992 to April 1995 show the veteran had been 
treated since April 1992 for multiple problems including 
anger outbursts, episodic alcoholism, marital problems, 
depression and intrusive memories of combat in Vietnam.  

In January 1997 the Board remanded the case for additional 
development and to provide the coroner the opportunity to 
clarify and/or supplement his prior comments.

In support of the appellants claim the RO received a letter 
dated in March 1997 from Dr. Winter indicating that the 
veteran had been treated on a regular basis from April 1991 
until March 1995, immediately prior to his death.  Dr. Winter 
stated that in the last few months before the veterans death 
the severity of his PTSD was increasing to the point where 
hospitalization was recommended.  He also stated that he was 
not surprised to learn that the veterans heart stopped 
and that the veteran had been under so much stress during the 
last month before he died that his PTSD symptoms increased 
until he could no longer function, emotionally or physically.  
Dr. Winter concluded that the veterans suffering from 26 
years of PTSD could be a factor in his having hypertensive 
heart disease and cardiomegaly.  

An October 1997 letter from the coroner indicated that the 
veterans longstanding PTSD, with attendant physiological 
changes associated with increased arousal, contributed to his 
death from cardiac arrhythmia with associated cardiomegaly.  

In a statement dated in August 1997, a VA cardiologist 
stated, in pertinent part, that there is nothing in the 
medical literature linking PTSD with heart disease causally.  
The physician also stated that there was no mention of the 
potential toxic effect of the anti-convulsant drug Tegretol, 
which the veteran had been taking, and there was no mention 
of the effect of alcohol on the heart.  The physician 
explained that Tegretol is a potentially dangerous drug which 
can cause serious side effects, even death, at levels which 
are not considered excessively high.  Also the effect of 
alcohol on the heart muscle is much better known and the 
autopsy report did not include any microscopic examination 
about the heart muscle.  The VA physician concluded that the 
link between PTSD and the veterans death was not 
established.  

Analysis.  The Board finds that the appellants claim for 
service connection for the cause of the veterans death is 
well grounded within the meaning of 38 U.S.C.A. 


§ 5107(a) (West 1991 & Supp. 1998) in that it is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The Board further finds that the 
statutory duty to assist has been satisfied.  

Entitlement to service connection is claimed on the basis 
that the veterans death from cardiac arrhythmia was 
attributable to his service-connected PTSD.  Under the law, 
the death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the primary or a contributory 
cause of death.  38 C.F.R. § 3.312(a) (1998).  

As noted earlier, the veterans service medical records are 
negative for any indication of hypertensive heart disease.  
Similarly, there is no evidence of heart disease to a degree 
of at least 10 percent within the first post service year.  
Accordingly, there is no basis for concluding that the 
coronary arrhythmia which caused the veterans death was 
incurred during service, on either a direct or presumptive 
basis.

As previously noted, in a March 1997 statement, Dr. Winter 
stated that the veterans longstanding PSTD could be a factor 
in hypertensive heart disease and cardiomegaly.  In a March 
1997 statement Dr. Rosko indicated that the veterans long-
standing PTSD contributed to his death.  Following a review 
of the veterans claims folder, however, a VA physician 
determined that the veterans PTSD did not contribute 
materially or substantially in the veterans death. 

With regard to Dr. Winters March 1997 opinion, the Board 
finds that the opinion is entitled to little probative weight 
in that it does little more than suggest the 


possibility that the veterans PTSD could be a factor in his 
death by cardiac 
arrhythmia, which inference alone is insufficient to 
establish service connection for the cause of death.  Stegman 
v. Derwinski, 3 Vet.App. 228, 230 (1992).  This statement 
supports but does not entirely validate the appellants 
contentions.  The coroner, Dr. Rosko, also stated that the 
veterans PTSD contributed to his death.  However, he does 
not factually establish or explain the sequence of medical 
causation using the facts applicable in the veterans case.  

The general nature of the statements (insofar as they bear 
only on the possibility of the asserted nexus) militate 
strongly against any probativeness the opinions might 
otherwise have.  Beausoleil v. Brown, 8 Vet.App. 459 (1996).  
Also, there is no indication that either Dr. Winters or Dr. 
Rosko are cardiologists or ever reviewed the veterans claims 
file, either during treatment of the veteran or subsequent to 
the veterans demise, in order to form an accurate basis for 
their conclusions.  Moreover, the VA examiner who extensively 
reviewed and commented on the evidence of record in July 1998 
was of the opinion that there was nothing in the medical 
literature linking PTSD with heart disease causally and 
concluded that the link between PTSD and the veterans death 
was not established.  Under these circumstances, the 
preponderance of the evidence is against the claim to 
establish service connection for the cause of the veterans 
death.

While the appellants testimony and allegations of 
entitlement have been considered, her statements do not 
constitute competent medical evidence of causality, since, as 
a layperson, she is not competent to give a medical opinion 
on diagnosis or etiology of a disorder.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Dean v. Brown, 8 Vet.App. 449 (1995). 




ORDER

Service connection for the cause of the veterans death is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
